Citation Nr: 0723170	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a macular scar of the 
right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1991 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran provided testimony in support of his appeal at a 
June 2006 videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


REMAND

Service medical records show that the veteran was found to 
have changes of the macula of the right eye.  A July 2004 
report from a private optometrist indicates that the veteran 
has a right macular scar and that it is possibly related to 
toxoplasmosis.  The optometrist did not specifically address 
whether the scar is related to the veteran's military 
service.  In view of the abnormalities documented in service 
medical records, the Board has determined that the veteran 
should be afforded a VA examination to determine whether the 
macular scar is related to his military service.  See 
38 C.F.R. § 3.159(c) (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be afforded a VA 
examination by an ophthalmologist to 
determine the etiology of the macular 
scar of the veteran's right eye.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the macular scar is 
etiologically related to the appellant's 
period of active duty.  The rationale for 
all opinions expressed must also be 
provided and the macular changes noted in 
service medical records should be 
specifically addressed.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



